          Case 6:19-cr-00134-ADA Document 48 Filed 02/26/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

DEMETRES JAMAR EASTERLING                           §
                                                    §
                   Petitioner,                      §
                                                    §
vs.                                                 §   CIVIL NO. W-20-CA-161
                                                    §   CRIMINAL NO. W-19-CR-134
                                                    §
UNITED STATES OF AMERICA,                           §
                                                    §
                   Respondent.                      §
                                                    §

                                            ORDER

       Before the Court is pro se Movant Demetres Jamar Easterling’s Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence (“§ 2255 Motion”). ECF No.38. For the

following reasons, Easterling’s § 2255 Motion is DENIED.

                                    Procedural Background

       Easterling was indicted by a Federal Grand Jury sitting in Waco on or about May 14, 2019.

ECF No. 1. The indictment charged Easterling with being a person who had been convicted of a

felony offense who did possess a firearm, unlawfully and knowingly, and said firearm had moved

in commerce and affecting commerce, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2). Id. In 2014, Easterling was convicted of possession a stolen firearm in

the United States District of Texas, Waco Division, in Cause Number W-14-CR-029. Id.

       On or about April 8, 2019, Killeen Police Department (KPD) observed Easterling operating

a motor vehicle without a seatbelt. ECF No. 21. Easterling parked and KPD approached the

vehicle. Id. Easterling did not comply with KPD requests to get back in his vehicle and kept asking

“why” he was being stopped. Id. Easterling was taken to the ground, but Easterling was able to get

free and began evading on foot. Id. Easterling was apprehended, and a bag was located in the


                                                1
          Case 6:19-cr-00134-ADA Document 48 Filed 02/26/21 Page 2 of 6




vehicle. Id. The bag contained four bags of marijuana, a scale, empty bags, and FN, FNS-9

handgun with the serial number GKU0068458. Id.

       Easterling plead guilty to the one-count Indictment on July 23, 2019, and a sentencing

hearing date was set. ECF No. 24. On November 14, 2019, the Court entered judgment and

sentenced Easterling to 60 months imprisonment, followed by a term of three years supervised

release, a $200 fine, and a $100 special assessment. ECF No. 35. Easterling was notified of his

right to appeal. ECF No. 34. Easterling did not appeal his conviction. On June 26, 2020, Easterling

filed his § 2255 Motion. ECF No. 38.

       The § 2255 Motion asserts four grounds for relief. First, Easterling asserts that his base

level offense under the sentencing guidelines was too high. ECF No. 38. Second, Easterling states

that he did not have an extended magazine in the firearm, therefore he should have not received

the enhancement for having a firearm capable of accepting a high capacity magazine. Id. Third,

Easterling states that he does not feel as if he was treated fairly during his sentencing. Id. Fourth,

Easterling asserts that he was unsure how much marijuana was in his possession at the time of his

arrest, which would have affected his sentencing. Id. The first two grounds and the fourth ground

are similar, as Easterling is arguing that he was not sentenced under the proper sentencing

guidelines.

                                             Discussion

       § 2255 authorizes the review of claims that a movant’s “sentence was imposed in violation

of the Constitution or laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). In order to prevail upon a § 2255

motion, the petitioners must allege one of three bases: (1) an error of constitutional magnitude; (2)



                                                  2
         Case 6:19-cr-00134-ADA Document 48 Filed 02/26/21 Page 3 of 6




a sentence imposed outside the statutory limits; or (3) an error of fact or law that was so

fundamental as to render the entire proceeding invalid. Moss v. United States, 323 F.3d 445, 454

(6th Cir. 2003). A § 2255 motion does not encompass all claimed errors in conviction and

sentencing. U. S. v. Addonizio, 442 U.S. 178, 185 (1979).

       In Ground One, Easterling asserts that his total base offense level should have been 24, not

26. Easterling was sentenced under U.S.S.G. § 2K2.1, Unlawful Receipt, Possession, or

Transportation of Firearms or Ammunition. Under the guidelines, Easterling’s Base Offense Level

is 20 because the offense involved a “semiautomatic firearm that is capable of accepting a large

capacity magazine.” U.S.S.G. § 2K2.1(a)(4)(A). Easterling received an increase by 2 levels

because the firearm was stolen, and an increase by 4 levels because the firearm was possessed in

connection with another felony offense, making Easterling’s Adjusted Offense Level 26. U.S.S.G.

§§ 2K2.1(b)(4), 2K2.1(b)(6)(B). Easterling’s Base and Adjusted Offense Level were calculated in

accordance to the Federal Sentencing Guidelines. Therefore, Ground One does not state a

cognizable claim and is DENIED.

       In Ground Two, Easterling states that there was no extended magazine in the firearm,

therefore he should have not received the enhancement for having a firearm capable of accepting

a high capacity magazine. ECF No. 38. The Federal Sentencing Guidelines state that the Base

Offense Level is 20 if the offense involved a “semiautomatic firearm that is capable of accepting

a large capacity magazine.” U.S.S.G. § 2K2.1(a)(4)(A) (emphasis added). The statute does not

require that the firearm is loaded with a large capacity magazine, but only asks if the firearm is

capable of accepting a large capacity magazine. Furthermore, Easterling did not receive an

enhancement for having a firearm capable of accepting a high capacity magazine, it was a factored

into Easterling’s Base Offense Level. Easterling’s Base Offense Level was calculated according



                                                3
          Case 6:19-cr-00134-ADA Document 48 Filed 02/26/21 Page 4 of 6




to the Federal Sentencing Guidelines, thus, Ground Two does not state a cognizable claim and is

DENIED.

       In Ground Three, Easterling asserts that he does not feel that he was treated fairly during

his sentencing. ECF No. 38. As previously established, Easterling was sentenced according to the

Federal Sentencing Guidelines, U.S.S.G. § 2K2.1. Therefore, Ground Three does not state a

cognizable claim and is DENIED.

       In Ground Four, Easterling states that he is not sure how much marijuana he had in his

possession, and that the amount of marijuana could impact his sentence. ECF No. 38. Easterling

received an increase by 4 levels because the firearm was possessed in connection with another

felony offense. U.S.S.G. § 2K2.1(b)(6)(B). The Federal Sentencing Guidelines define “another

felony offense” for purposes of subsection (b)(6)(B) to mean “any federal, state, or local offense,

other than the explosive or firearms possession or trafficking offense, punishable by imprisonment

for a term exceeding one year, regardless of whether a criminal charge was brought, or a conviction

obtained.” U.S.S.G. § 2K2.1 n.14(C).

       Easterling was charged with Possession of Marijuana 4 Oz-5lbs, a State Jail Felony, by

Bell County Sheriff’s Office, Cause Number 80492. ECF No. 31, Sealed Presentence Investigation

Report. Easterling was not charged “with Possession of at least two ounces of marijuana in a

protected zone” as alleged in the Government’s Response. ECF No. 41. Easterling’s Possession of

Marijuana 4 Oz-5lbs charge qualifies as “another felony offense” under U.S.S.G.

§ 2K2.1(b)(6)(B), regardless of whether a conviction was obtained. Easterling received an increase

of 4 levels in accordance to the Federal Sentencing Guidelines. Therefore, Ground Four does not

state a cognizable claim and is DENIED.




                                                4
          Case 6:19-cr-00134-ADA Document 48 Filed 02/26/21 Page 5 of 6




                                        Evidentiary Hearing

       An evidentiary hearing on a § 2255 motion is required “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b). A district court’s decision not to hold an evidentiary hearing is reviewed for abuse of

discretion. United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v.

Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)). Because the issue presented in this case can be

resolved on the basis of the record, the Court finds an evidentiary hearing is not required.

                                             Conclusion

       Petitioner’s § 2255 Motion is meritless and is therefore DENIED.

                                    Certificate of Appealability

       An appeal may not be taken to the court of appeals from a final order in a proceeding under

§ 2255 “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability may issue only if a movant has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully

explained the requirement associated with a “substantial showing of the denial of a constitutional

right” in Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejects a

movant’s constitutional claims on the merits, “the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Id. “When a district court denies a habeas petition on procedural grounds without reaching the

petitioner’s underlying constitutional claim, a [certificate of appealability] should issue when the

petitioner shows, at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id.



                                                   5
          Case 6:19-cr-00134-ADA Document 48 Filed 02/26/21 Page 6 of 6




       In this case, reasonable jurists could not debate the dismissal or denial of Petitioner’s

§ 2255 motion on substantive or procedural grounds, nor find that the issues presented are adequate

to deserve encouragement to proceed. See id. Thus, a certificate of appealability shall not be issued.

                                          Final Judgment

       The Court considered the Judgment to be issued in the above styled and numbered cause.

Pursuant to the Order denying Movant Demetres Jamar Easterling’s Motion to Vacate, Set

Aside, or Correct Sentence Under 28 U.S.C. § 2255 of even date herewith,

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Movant’s Motion to

Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255 (ECF No. 38) is DENIED. IT

IS FURTHER ORDERED that all pending motions related to this motion, if any, are DENIED

AS MOOT.

       FINALLY, IT IS ORDERED that a CERTIFICATE OF APPEALABILITY WILL

NOT ISSUE, and this case is DISMISSED and CLOSED.

       It is so ORDERED.

                       26th day of February 2021.
       SIGNED on this _____



                                                      ______________________________
                                                      ALAN D ALBRIGHT
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
